EXHIBIT 99 TRIBUNE REPORTS 2 CHICAGO, March 20, 2008—Tribune Company today reported a loss from continuing operations of $78 million for the fourth quarter of 2007 compared with income from continuing operations of $233 million in the fourth quarter of 2006.For the full year 2007, Tribune reported income from continuing operations of $55 million compared with $661 million in 2006. “Despite the continued difficult operating environment and weakness in print revenue, we see significant opportunity within Tribune Company,” said Sam Zell, Chairman and CEO. “In our first 75 days, we've made a seriesof key leadership changes,have launched a number ofprograms and projects to drive new revenue, and have initiated afundamental shift in culture.In addition,we have begun a strategic review ofcertain Tribune assetsto determinewhether capital can be more effectively redeployed intoour core operations or towardreducing our outstanding leverage." The declines in both the fourth quarter and full year 2007 operating results were largely due to lower revenues, higher interest expense and the net effect of the items described below. Fourth quarter 2007 and 2006 results from continuing operations included the following: · A pretax non-cash impairment charge of $130 million ($79 million after taxes) in the 2007 quarter to write-down the Company’s masthead intangible assets to fair value. · A pretax charge of $64 million ($42 million after taxes) in the 2007 quarter for accelerated stock-based compensation expense and certain one-time compensation payments resulting from the completion of the Company’s going-private transaction. · A pretax charge of $23 million ($16 million after taxes) for severance and related charges in the 2007 quarter compared with a pretax charge of $6 million ($4 million after taxes) in the 2006 quarter. · A pretax charge of $16 million ($10 million after taxes) in the 2007 quarter related to the Company’s new management equity incentive plan. · A pretax charge of $6 million ($4 million after taxes) in the 2007 quarter for the write-down of Tribune Entertainment program assets. · A pretax charge of $3 million ($2 million after taxes) in the 2007 quarter to increase the accrual for anticipated advertiser claims at Newsday. · A pretax charge of $4 million ($2 million after taxes) in the 2006 quarter for the disposition of a press related to the shutdown of the Los Angeles Times San Fernando Valley printing facility. · A pretax gain of $7 million ($4 million after taxes) in the 2006 quarter related to the sale of the corporate airplane. · An after-tax non-operating gain of $11 million in 2007 compared with an after-tax non-operating gain of $69 million in 2006. 1 Full year 2007 and 2006 results from continuing operations included the following: · A pretax non-cash impairment charge of $130 million ($79 million after taxes) in 2007 to write-down the Company’s masthead intangible assets to fair value. · A pretax charge of $64 million ($42 million after taxes) in 2007 for accelerated stock-based compensation expense and certain one-time compensation payments resulting from the completion of the Company’s going-private transaction. · A pretax charge of $55 million ($36 million after taxes) for severance and related charges in 2007 compared with a pretax charge of $8 million ($6 million after taxes) in 2006. · A pretax charge of $24 million ($15 million after taxes) in 2007 to write-off equipment at the previously closed Los Angeles Times San Fernando Valley printing facility, compared to $4 million ($2 million after taxes) in 2006 for the disposition of a press at the same facility. · A pretax charge of $16 million ($10 million after taxes) in 2007 related to the Company’s new management equity incentive plan. · A pretax charge of $6 million ($4 million after taxes) in 2007 for the write-down of Tribune Entertainment program assets. · A pretax charge of $3 million ($2 million after taxes) in 2007 to increase the accrual for anticipated advertiser claims at Newsday. · A pretax charge of $20 million ($11 million after taxes) in 2006 for severance and other payments associated with the new union contracts at Newsday. · A pretax gain of $7 million ($4 million after taxes) in 2006 related to the sale of the corporate airplane. · A pretax gain of $3 million ($2 million after taxes) in 2006 related to a real property sale in publishing. · A pretax gain of $6 million ($4 million after taxes) included in equity income in 2006 related to the Company’s share of a one-time favorable income tax adjustment recorded at CareerBuilder. · An after-tax non-operating loss of $34 million in 2007 compared with an after-tax non-operating gain of $110 million in 2006. 2 FOURTH QUARTER 2 CONTINUING OPERATIONS1 (Compared to Fourth Quarter 2006) (13 weeks in 2007 vs. 14 weeks in 2006) CONSOLIDATED Tribune’s 2007 fourth quarter operating revenues decreased 12 percent, or $180 million, to $1.27 billion.Consolidated cash operating expenses were down 1 percent, or $10 million.Operating cash flow decreased 44 percent to $214 million from $384 million, while operating profit decreased 92 percent to $27 million from $325 million.Operating profit included a non-cash impairment charge of $130 million to write-down the Company’s masthead intangible assets to fair value. Tribune’s fourth quarter included 13 weeks in 2007 compared to 14 weeks in 2006.Without the additional week in 2006, fourth quarter 2007 operating revenues decreased 7 percent, cash operating expenses increased 5 percent, operating cash flow decreased 41 percent, and operating profit decreased 91 percent. PUBLISHING Publishing operating revenues for the fourth quarter of 2007 were $952 million, down 13 percent, or $140 million from 2006.Publishing cash operating expenses decreased 6 percent, or $46 million.Publishing operating cash flow was $177 million, a 35 percent decrease from $271 million in 2006.Publishing operating profit decreased 99 percent to $3 million, from $226 million in 2006. Without the additional week in 2006, publishing fourth quarter 2007 operating revenues decreased 7 percent, cash operating expenses were flat, operating cash flow decreased 30 percent, and operating profit decreased 99 percent. Publishing operating profit in the 2007 fourth quarter included a non-cash impairment charge of $130 million to write-down the Company’s masthead intangible assets to fair value, $33 million of accelerated stock-based compensation expense and certain one-time compensation payments resulting from the completion of the Company’s going-private transaction, a charge of $10 million for severance and related expenses for the elimination of approximately 700 positions, a charge of $7 million related to the Company’s new 1“Operating profit” for each segment excludes interest and dividend income, interest expense, equity income and losses, non-operating items and income taxes.“Operating cash flow” is defined as operating profit before depreciation, amortization and write-down of intangible assets.“Cash operating expenses” are defined as operating expenses before depreciation, amortization and write-down of intangible assets.Tables accompanying this release include a reconciliation of operating profit to operating cash flow and operating expenses to cash operating expenses. References to individual daily newspapers include their related businesses. 3 management equity incentive plan, and a $3 million charge to increase the accrual for anticipated advertiser claims at Newsday. Publishing operating profit in the 2006 fourth quarter included $6 million of severance charges for the elimination of approximately 300 positions and a $4 million charge for the disposition of a press from the Los Angeles Times San Fernando Valley printing facility. Management Discussion · Advertising revenues decreased 15 percent, or $132 million, for the quarter.Without the additional week in 2006, advertising revenues were down approximately 9 percent. · Retail advertising revenues decreased 10 percent for the quarter primarily due to decreases in the department stores, electronics, hardware/home improvement, amusement, and furniture/home improvement categories.Preprint revenues also decreased 8 percent. · National advertising revenues decreased 11 percent for the quarter primarily due to decreases in the transportation, telecom/wireless, technology and health care categories, partially offset by an increase in the financial category. · Classified advertising revenues decreased 25 percent in the quarter due to decreases inreal estate, help wanted and automotive of 34 percent, 28 percent and 13 percent, respectively. · Interactive revenues, which are included in the above categories, increased 6 percent to $63 million. · Circulation revenues decreased 12 percent, or $17 million, for the quarter.Excluding the additional week in 2006, circulation revenues were down approximately 5 percent. · Individually paid circulation (home delivery plus single copy) for Tribune’s 9 metro newspapers averaged 2.6 million copies daily (Mon-Fri) and 3.9 million copies Sunday, down approximately 2 percent and 5 percent, respectively, from the fourth quarter of 2006. · Total net paid circulation averaged 2.7 million copies daily (Mon-Fri) and 3.9 million copies Sunday, down approximately 2 percent and 5 percent, respectively, from the fourth quarter of · Cash operating expenses decreased 6 percent, or $46 million.For the fourth quarter of 2007, cash operating expenses included $33 million of accelerated stock-based compensation expense and certain one-time compensation payments resulting from the completion of the Company’s going-private transaction, a charge of $10 million for severance and related expenses, a charge of $7 million related to the Company’s new management equity incentive plan, and a $3 million charge to increase the accrual for anticipated advertiser claims at Newsday. For the fourth quarter of 2006, cash operating expenses included $6 million of severance charges and a $4 million charge for the disposition of a press from the Los Angeles Times 4 San Fernando Valley printing facility.The 2007 charges were more than offset by a decrease in newsprint and ink expense, lower compensation expense primarily due to the impact of position eliminations in 2007 and 2006, and lower other cash expenses. BROADCASTING AND ENTERTAINMENT Broadcasting and entertainment operating revenues for the 2007 fourth quarter decreased 11 percent to $316 million, down from $356 million in 2006.Group cash operating expenses were down 1 percent, or $3 million, to $233 million.Operating cash flow was $83 million, down 30 percent from $119 million, and operating profit decreased 33 percent to $70 million from $106 million in 2006. Without the additional week in 2006, broadcasting and entertainment fourth quarter 2007 operating revenues decreased 7 percent, cash operating expenses increased 4 percent, operating cash flow decreased 27 percent, and operating profit decreased 30 percent. Broadcasting and entertainment operating profit in the 2007 fourth quarter included $12 million of accelerated stock-based compensation expense and certain one-time compensation payments resulting from the completion of the Company’s going-private transaction, a charge of $6 million for the write-down of Tribune Entertainment program assets, and a charge of $3 million related to the Company’s new management equity incentive plan. For the fourth quarter of 2007, television revenues decreased 9 percent to $297 million, down from $325 million in 2006.Television cash operating expenses remained flat at $206 million. Television operating cash flow was $90 million, a 24 percent decrease from $119 million in 2006.Television operating profit decreased 26 percent to $79 million, down from $107 million in Management Discussion · Station revenues in New York increased but were offset by declines in most other markets.On a group basis, advertising revenues decreased due to a significant decline in political advertising, as well as decreases in the movies and retail categories, partially offset by increases in the telecom, food and financial categories. · Television cash operating expenses remained flat at $206 million.For the fourth quarter of 2007, cash operating expenses included $11 million of accelerated stock-based compensation expense and certain one-time compensation payments resulting from the completion of the Company’s going-private transaction and a charge of $3 million related to the Company’s new management equity incentive plan.These expenses were offset by lower programming and other cash expenses. · Radio/entertainment revenues primarily reflect lower revenues for the Chicago Cubs due to fewer home games in the quarter. 5 EQUITY RESULTS Net equity income was $32 million in the fourthquarter of 2007, compared with $29 million in the fourthquarter of 2006.The increase primarily reflects improvements at TV Food Network and Comcast SportsNet Chicago. NON-OPERATING ITEMS In the 2007 fourth quarter, Tribune recorded a pretax non-operating gain of $67 million, which included an $85 million gain from marking-to-market the derivative component of the Company’s PHONES and the related Time Warner investment, and $31 million of gains from investment transactions.These gains were partially offset by $47 million in expenses related to the Company’s strategic review and going-private transaction completed in December 2007.In the aggregate, non-operating items in the 2007 fourth quarter resulted in an after-tax gain of $11 million. In the 2006 fourth quarter, Tribune recorded a pretax non-operating gain of $60 million, which included a $45 million gain from marking-to-market the derivative component of the Company’s PHONES and the related Time Warner investment and a $17 million gain from the sale of the Company’s investment in BrassRing.In addition, the Company recorded a favorable $33 million income tax expense adjustment, most of which related to the Company’s PHONES as a result of reaching an agreement with the Internal Revenue Service appeals office pertaining to the deduction of interest expense on the PHONES.In the aggregate, non-operating items in the 2006 fourth quarter resulted in an after-tax gain of $69 million. 6 FULL YEAR RESULTS FROM CONTINUING OPERATIONS (Compared to 2006) (52 weeks in 2007 vs. 53 weeks in 2006) CONSOLIDATED For 2007, operating revenues decreased 7 percent, or $381 million. Consolidated cash operating expenses decreased 2 percent, or $63 million. Operating cash flow was $992 million, down 24 percent from 2006, while operating profit declined 42 percent to $634 million. Tribune’s fiscal year was comprised of 52 weeks in 2007 compared to 53 weeks in 2006.Without the additional week in 2006, operating revenues decreased 6 percent, cash operating expenses were flat, operating cash flow decreased 23 percent, and operating profit decreased 40 percent. PUBLISHING For 2007, operating revenues for publishing decreased 9 percent, or $354 million, to $3.66 billion.Cash operating expenses for the year decreased 3 percent in 2007, or $107 million.Operating cash flow decreased 27 percent to $674 million, from $921 million in 2006.Operating profit decreased 51 percent to $368 million, from $749 million in 2006. Without the additional week in 2006, publishing operating revenues decreased 7 percent, cash operating expenses decreased 2 percent, operating cash flow decreased 25 percent, and operating profit decreased 50 percent. Publishing operating profit in 2007 included a non-cash impairment charge of $130 million to write-down the Company’s masthead intangible assets to fair value, $33 million of accelerated stock-based compensation expense and certain one-time compensation payments resulting from the completion of the Company’s going-private transaction, a charge of $40 million for severance and related expenses for the elimination of approximately 700 positions, a charge of $24 million to write-off equipment related to the previously closed Los Angeles Times San Fernando Valley printing facility, a charge of $7 million related to the Company’s new management equity incentive plan, and a $3 million charge to increase the accrual for anticipated advertiser claims at Newsday.Publishing operating profit for the full year 2006 included $20 million of severance and other payments associated with the new union contracts at Newsday,$8 million of severance charges for the elimination of approximately 300 positions, a $4 million charge for the disposition of a press from the Los Angeles Times San Fernando Valley printing facility, and a $3 million gain from a sale of real property. BROADCASTING
